      Case 2:19-cv-11268-GGG-KWR Document 16 Filed 11/21/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

INTESTATE SUCCESSION OF CHRIS      *                                CIVIL ACTION
ANTHONY JOSEPH, ET AL.             *
                    Plaintiffs     *                                NO. 19-11268
                                   *
VERSUS                             *                                SECTION: T (4)
                                   *
JOSEPH P. LOPINTO, III, ET AL.     *                                JUDGE: GUIDRY
                        Defendants *
                                   *                                MAGISTRATE: ROBY
*********************************

                                   AMENDED COMPLAINT

       NOW INTO COURT, by and through undersigned counsel of record, come the plaintiffs,

the INTESTATE SUCCESSION OF CHRIS ANTHONY JOSEPH (hereinafter referred to as

“Mr. Joseph”), MICHELL STRICKLAND, individually and in her capacity as the duly

confirmed natural tutrix of C.A.J., Jr., M. J., and M. J., minor children, and ANTOINETTE

MIZETT, individually and in her capacity as the duly confirmed natural tutrix of P. T. J., a

minor, persons of the full age of majority and citizens of the State of Louisiana and the United

States of America, who with respect desire to amend and supplement the original Complaint

filed in this Court on June 18, 2019, in the following respects:

                                                 1.

       By amending paragraph eight of the original complaint to read as follows:

“8.    Defendant, NARCOTICS DETECTIVE ALLEN DOUBLEDAY, individually and in his

capacity as a duly sworn officer employed by the Jefferson Parish Sheriff’s Office, a person of

the full age of majority who is believed to be a resident of and domiciled in the Parish of

Jefferson, State of Louisiana, who at all times pertinent herein was a narcotics detective with the
       Case 2:19-cv-11268-GGG-KWR Document 16 Filed 11/21/19 Page 2 of 6



Jefferson Parish Sheriff’s Office acting within the course and scope of his employment as a

narcotics detective with the Jefferson Parish Sheriff’s Office;”

                                                 2.

        By amending paragraph nine of the original complaint to read as follows:

“9.     Defendant, NARCOTICS DETECTIVE BEN JONES, individually and in his capacity as

a duly sworn officer employed by the Jefferson Parish Sheriff’s Office, a person of the full age of

majority who is believed to be a resident of and domiciled in the Parish of Jefferson, State of

Louisiana, who at all times pertinent herein was a narcotics detective with the Jefferson Parish

Sheriff’s Office acting within the course and scope of his employment as a narcotics detective

with the Jefferson Parish Sheriff’s Office;”

                                                 3.

        By amending paragraph ten of the original complaint to read as follows:

“10.    Defendant, NARCOTICS DETECTIVE CARMOUCHE, individually and in his capacity

as a duly sworn officer employed by the Jefferson Parish Sheriff’s Office, a person of the full age

of majority who is believed to be a resident of and domiciled in the Parish of Jefferson, State of

Louisiana, who at all times pertinent herein was a narcotics detective with the Jefferson Parish

Sheriff’s Office acting within the course and scope of his employment as a narcotics detective

with the Jefferson Parish Sheriff’s Office;”

                                                 4.

        By amending paragraph eleven of the original complaint to read as follows:

“11.    Defendant, NARCOTICS DETECTIVE WIBLE, individually and in his capacity as a

duly sworn officer employed by the Jefferson Parish Sheriff’s Office, a person of the full age of

majority who is believed to be a resident of and domiciled in the Parish of Jefferson, State of



                                                 2
       Case 2:19-cv-11268-GGG-KWR Document 16 Filed 11/21/19 Page 3 of 6



Louisiana, who at all times pertinent herein was a narcotics detective with the Jefferson Parish

Sheriff’s Office acting within the course and scope of his employment as a narcotics detective

with the Jefferson Parish Sheriff’s Office;”

                                                5.

        By amending paragraph fourteen of the original complaint to read as follows:

“14.    Mr. Joseph picked up his friend, namely Daviri Robertson (hereinafter referred to as “Mr.

Robertson”), and went to the iHOP located at 151 Westbank Expressway, Gretna, Louisiana

70053. Based on information and belief, Mr. Joseph and Mr. Robertson entered the iHOP

parking lot from Terry Parkway and pulled into a parking spot, with the sidewalk running

perpendicular, and the car facing north/towards the iHOP.            The time of arrival was

approximately 10:20 p.m.”

                                                6.

        By amending paragraph seventeen of the original complaint to read as follows:

“17.    Based on information and belief, Defendants Doubleday, Jones, Carmouche, and Wible

exited the aforementioned trucks and surrounded the vehicle occupied by Mr. Joseph and Mr.

Robertson. All four (4) defendants were in street clothes.”

                                                7.

        By amending paragraph eighteen of the original complaint to read as follows:

“18.    Based on information and belief, one of the defendants presented to the driver side

window of the vehicle occupied by Mr. Joseph and Mr. Robertson, and a second defendant

presented to the front seat passenger window of the vehicle occupied by Mr. Joseph and Mr.

Robertson.”




                                                3
       Case 2:19-cv-11268-GGG-KWR Document 16 Filed 11/21/19 Page 4 of 6



                                                8.

        By amending paragraph nineteen of the original complaint to read as follows:

“19.    Based on information and belief, Defendants Doubleday, Jones, Carmouche, and Wible

began firing their service weapons towards and into the vehicle occupied by Mr. Joseph and Mr.

Robertson.”

                                                9.

        By amending paragraph twenty-eight of the original complaint to read as follows:

“28.    Based on information and belief, Defendants Doubleday, Jones, Carmouche, and Wible

never identified themselves as JPSO detectives/deputies prior to their convergence on the vehicle

occupied by Mr. Joseph and Mr. Robertson.”

                                               10.

        By amending the Prayer for Relief of the original complaint to read as follows:

        “WHEREFORE, Plaintiffs, INTESTATE SUCCESSION OF CHRIS ANTHONY

JOSEPH, MICHELL STRICKLAND, individually and in her capacity as the duly confirmed

natural tutrix of C.A.J., Jr., M. J., and M. J., minors, and ANTOINETTE MIZETT, individually

and in her capacity as the duly confirmed natural tutrix of P.T. J., a minor, pray that after due

proceedings had, there be judgment rendered herein in their favour and against Defendants,

SHERIFF JOSEPH P. LOPINTO, III, in his official capacity as the duly elected Sheriff of

Jefferson Parish, NARCOTICS DETECTIVE ALLEN DOUBLEDAY, individually and in his

capacity as a duly sworn officer employed by the Jefferson Parish Sheriff’s Office,

NARCOTICS DETECTIVE BEN JONES, individually and in his capacity as a duly sworn

officer employed by the Jefferson Parish Sheriff’s Office, NARCOTICS DETECTIVE

CARMOUCHE, individually and in his capacity as a duly sworn officer employed by the



                                                4
      Case 2:19-cv-11268-GGG-KWR Document 16 Filed 11/21/19 Page 5 of 6



Jefferson Parish Sheriff’s Office, and NARCOTICS DETECTIVE WIBLE, individually and in

his capacity as a duly sworn officer employed by the Jefferson Parish Sheriff’s Office in the full

sum of $20,000,000.00 (Twenty Million Dollars and 00/100) in compensatory, punitive,

general and special damages, and for such other relief as this Honorable Court may deem just

and appropriate.      Furthermore, Plaintiffs pray for all costs and expenses incurred in this

litigation, and reasonable attorney fees pursuant to 42 U.S.C. 1988.”

                                                  11.

          Plaintiffs renew and reiterate all of the allegations (as amended herein), and all of the

prayers of the original complaint.



          WHEREFORE, Plaintiffs respectfully pray that, after due proceedings had, there be

judgment rendered herein in favor of Plaintiffs and against Defendants jointly, severally, and in

solido:

          a. Awarding Plaintiffs compensatory and equitable damages in the amount of

             $20,000,000.00;

          b. Awarding Plaintiffs all costs of these proceedings, including reasonable attorney fees,

             costs of court, and costs of prosecuting Plaintiffs claims; and

          c. Awarding Plaintiffs all such general and equitable relief as law, equity, and the nature

             of the case may remit.



          Respectfully submitted this 14th day of November, 2019.




                                                   5
      Case 2:19-cv-11268-GGG-KWR Document 16 Filed 11/21/19 Page 6 of 6



                                              Respectfully Submitted By:

                                              EDWIN M. SHORTY, JR. & ASSOCIATES
                                              A PROFESSIONAL LAW CORPORATION

                                              Nathan M. Chiantella
                                              ______________________________________
                                              EDWIN M. SHORTY, JR., #28421 (T.A.)
                                              HOPE L. HARPER, #33173
                                              DWAYNE P. SMITH, #21382
                                              NATHAN M. CHIANTELLA, # 35450
                                              650 Poydras Street, Suite 2515
                                              New Orleans, Louisiana 70130
                                              Phone: (504) 207-1370
                                              Fax: (504) 207-0850
                                              Email: eshorty@eshortylawoffice.com
                                                     hharper@hlharperandassociates.com
                                                     dsmith@eshortylawoffice.com
                                                     nchiantella@eshortylawoffice.com



                                 CERTIFICATE OF SERVICE

       I certify that on this the 14th day of November, 2019, a copy of the foregoing pleading

was filed with the clerk of court using the CM/ECF system. Notice of this filing will be served

upon all parties by operation of the Court’s electronic filing system.


                                                      Nathan M. Chiantella

                                                      NATHAN M. CHIANTELLA




                                                 6
